Case 1:19-cv-01870-RM-GPG Document 35 Filed 09/09/19 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-01870-RM-GPG
  ______________________________________________________

   G.A. RESORT CONDOMINIUM ASSOCIATION,
   INC., a Colorado Nonprofit Corporation,

   Plaintiff,

   v.

   ILG, LLC, a Delaware limited liability company,
   CHICAGO TITLE TIMESHARE TRUST, INC., a
   Florida corporation, as Trustee for HPC TRUST, GRAND
   ASPEN LODGING, LLC, a Delaware limited liability
   company, HPC DEVELOPER, LLC, a Delaware limited
   liability company, HPC OWNERS’ ASSOCIATION,
   INC., a Florida non-profit, HV GLOBAL GROUP, INC.,
   a Delaware corporation, HV GLOBAL MANAGEMENT
   CORPORATION, a Florida corporation, HV GLOBAL
   MARKETING CORPORATION, a Florida corporation,
   HYATT HOTELS CORPORATION, a Delaware
   corporation, and MARRIOTT VACATIONS
   WORLDWIDE CORPORATION, a Delaware
   corporation,

   Defendants.


                 ELECTION CONCERNING CONSENT/NON-CONSENT TO
                 UNITED STATES MAGISTRATE JUDGE JURISDICTION


          Under 28 U.S.C. § 636(c) and

          (1) D.C.COLO.LCivR 40.1(c) (Assignment of Cases/Direct Assignment to Magistrate
          Judges);

          or

          (2) Fed. R. Civ. P. 73 and D.C.COLO.LCivR 72.2 (Consent Jurisdiction of a Magistrate
          Judge);

          or

          (3) D.C.COLO.LAPR 72.2 (Consent Jurisdiction of a Magistrate Judge).

                                                1
Case 1:19-cv-01870-RM-GPG Document 35 Filed 09/09/19 USDC Colorado Page 2 of 2




                                            CHECK ONE

  ___[ ]___ all parties in this civil action CONSENT to have a United States magistrate judge
  conduct all proceedings in this civil action, including trial, and to order the entry of a final
  judgment;

                                                  OR

  ___[ X ]___ at least one party in this civil action DOES NOT CONSENT to have a United States
  magistrate judge conduct all proceedings in this civil action, including trial, and to order the
  entry of a final judgment.

  Dated: September 9, 2019                         Respectfully submitted,

   By: s/ Matthew C. Ferguson                          By: s/ Naomi G. Beer
   Matthew C. Ferguson, #25687                             Naomi G. Beer
   THE MATTHEW C. FERGUSON                             GREENBERG TRAURIG, LLP
   LAW FIRM, P.C.                                      1200 Seventeenth Street, Suite 2400
   119 South Spring, Suite 201                         Denver, Colorado 80202
   Aspen, Colorado 81611                               Tel: 303.572.6500
   Tel: (970) 925-6288                                 Fax: 303.572.6540
   Fax: (970) 925-2273                                 Email: BeerN@gtlaw.com
   Email: Matt@mathewfergusonlaw.com
                                                              -and-
            -and-
                                                       Philip R. Sellinger
   Michael J. Reiser, #16161                           Roger B, Kaplan
   REISER LAW, P.C.                                    Ian S. Marx
   1475 N. Broadway, #300                              GREENBERG TRAURIG, LLP
   Walnut Creek, CA 94596                              500 Campus Drive, Suite 400
   Tel: (925) 256-0400                                 Florham Park, NJ 07931-0677
   Fax: (925) 476-0304                                 Tel: 973.360.7900
   Email: Michael@reiserlaw.com                        Fax: 973-301.8410
          -and-                                        Email: SellingerP@gtlaw.com
                                                                KaplanR@gtlaw.com
   Tyler Meade                                                  MarxI@gtlaw.com
   Anne Decker
   THE MEADE FIRM p.c.                                 Attorneys for Defendants
   12 Funston Ave., Suite A
   San Francisco, CA 94129
   Tel: (415) 724-9600
   Fax: (415) 510-2544
   Email: tyler@meadefirm.com
           annie@meadefirm.com
   Attorneys for the Plaintiff



                                                   2
